Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter of ALASKA PACIFIC BANK Juneau, Alaska OTS Docket NO. 04202 ) Order No. WN-10-031 Effective Date: September 28, 2010 STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its Regional Director for the Western Region (Regional Director), and based upon information derived from the exercise of its regulatory and supervisory responsibilities, has informed Alaska Pacific Bank, Juneau, Alaska, OTS Docket No. 04202 (Association), that the OTS is of the opinion that grounds exist to initiate an administrative proceeding against the Association pursuant to 12 U.S.C. § 1818(b); WHEREAS, the Regional Director, pursuant to delegated authority, is authorized to issue Orders to Cease and Desist where a savings association has consented to the issuance of an order; and WHEREAS, the Association desires to cooperate with the OTS to avoid the time and expense of such administrative cease and desist proceeding by entering into this Stipulation and Consent to the Issuance of Order to Cease and Desist (Stipulation) and, without admitting or Alaska Pacific Bank Stipulation and Consent to issuance of Order to Cease and Desist Page 1 of 6 denying that such grounds exist, but only admitting the statements and conclusions in Paragraphs 1 and 2 below concerning Jurisdiction, hereby stipulates and agrees to the following terms: Jurisdiction. 1.The Association is a "savings association" within the meaning of 12 U.S.C. § 1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is "an insured depository institution" as that term is defined in 12 U.S.C. § 1813(c). 2.Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the "appropriate Federal banking agency" with jurisdiction to maintain an administrative enforcement proceeding against a savings association. Therefore, the Association is subject to the authority of the OTS to initiate and maintain an administrative cease and desist proceeding against it pursuant to 12 U.S.C. § 1818(b). OTS Findings of Fact. 3.Based on its March 15, 2010 Comprehensive Report of Examination and its June 7, 2010 Information Technology Report of Examination of the Association, the OTS finds that the Association has engaged in unsafe or unsound banking practices resulting in deteriorating asset quality, ineffective risk management practices, inadequate internal controls, and inadequate oversight and supervision at the Association. Consent. 4. The Association consents to the issuance by the OTS of the accompanying Order to Cease and Desist (Order). The Association further agrees to comply with the terms of the Order upon the Effective Date of the Order and stipulates that the Order complies with all requirements of law. Alaska Pacific Bank Stipulation and Consent to issuance of Order to Cease and Desist Page 2 of 6 Finality. 5.The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the Effective Date, the Order shall be a final order, effective, and fully enforceable by the OTS under the provisions of l2 U.S.C. § 1818(i). Waivers. 6.The Association waives the following: (a)the right to be served with a written notice of the OTS's charges against it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509; (b)the right to an administrative hearing of the OTS's charges as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Pat/ 509; (c)the right to seek judicial review of the Order, including, without limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to challenge the validity of the Order; and (d)any and all claims against the OTS, including its employees and agents, and any other governmental entity for the award of fees, costs, or expenses related to this OTS enforcement matter and/or the Order, whether arising under common law, federal statutes, or otherwise. OTS Authority Not Affected. 7.Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar, or otherwise prevent the OTS from taking any other action affecting the Association if at any time the OTS deems it appropriate to do so to fulfill the responsibilities placed upon the OTS by law. Alaska Pacific Bank Stipulation and Consent to issuance of Order to Cease and Desist Page 3 of 6 Other Governmental Actions Not Affected. 8.The Association acknowledges and agrees that its consent to the issuance of the Order is solely for the purpose of resolving the matters addressed herein, consistent with Paragraph 7 above, and does not otherwise release, discharge, compromise, settle, dismiss, resolve, or in any way affect any actions, charges against, or liability of the Association that arise pursuant to this action or otherwise, and that may be or have been brought by any governmental entity other than the OTS. Miscellaneous. 9.The laws of the United States of America shall govern the construction and validity of this Stipulation and of the Order. 10. If any provision of this Stipulation and/or the Order is ruled to be invalid, illegal, or unenforceable by the decision of any Court of competent jurisdiction, the validity, legality, and enforceability of the remaining provisions hereof shall not in any way be affected or impaired thereby, unless the Regional Director in his or her sole discretion determines otherwise. 11.All references to the OTS in this Stipulation and the Order shall also mean any of the OTS's predecessors, successors, and assigns. 12.The section and paragraph headings in this Stipulation and the Order are for convenience only and shall not affect the interpretation of this Stipulation or the Order. 13.The terms of this Stipulation and of the Order represent the final agreement of the parties with respect to the subject matters thereof, and constitute the sole agreement of the parties with respect to such subject matters. 14.The Stipulation and Order shall remain in effect until terminated, modified, or suspended in writing by the OTS, acting through its Regional Director or other authorized representative. Alaska Pacific Bank Stipulation and Consent to issuance of Order to Cease and Desist Page 4 of 6 Signature of Directors/Board Resolution. 15.Each Director signing this Stipulation attests that he or she voted in favor of a Board Resolution authorizing the consent of the Association to the issuance of the Order and the execution of the Stipulation. This Stipulation may be executed in counterparts by the directors after approval of execution of the Stipulation at a duly called board meeting. A copy of the Board Resolution authorizing execution of this Stipulation shall be delivered to the OTS, along with the executed original(s) of this Stipulation. [Remainder of Page Intentionally Left Blank] Alaska Pacific Bank Stipulation and Consent to issuance of Order to Cease and Desist Page 5 of 6 WHEREFORE, the Association, by its directors, executes this Stipulation. Accepted by: ALASKA PACIFIC BANK OFFICE OF THRIFT SUPERVISION Juneau, Alaska By: /s/William A. Corbus By:/s/Philip A. Gerbick William A. Corbus Philip A. Gerbick Chairman Regional Director, Western Region Date: See Effective Date on page 1 /s/Doug Andrew Doug Andrew, Director /s/BethAnn Chapman BethAnn Chapman, Director /s/Craig E. Dahl Craig E. Dahl, Director /s/Hugh N. Grant Hugh N. Grant, Director /s/Scott C. Milner Scott C. Milner, Director /s/Maxwell S. Rule Maxwell S. Rule, Director /s/William J. Schmitz William J. Schmitz, Director /s/Linda Thomas Linda Thomas, Director Alaska Pacific Bank Stipulation and Consent to issuance of Order to Cease and Desist Page 6 of
